In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 18-122V
                                     Filed: February 8, 2019
                                         UNPUBLISHED


    HEATHER SNYDER,

                         Petitioner,                          Special Processing Unit (SPU);
    v.                                                        Ruling on Entitlement; Concession;
                                                              Causation-In-Fact; Influenza (Flu)
    SECRETARY OF HEALTH AND                                   Vaccine; Complex Regional Pain
    HUMAN SERVICES,                                           Syndrome (CRPS)

                        Respondent.


Paul R. Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On January 25, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she developed right shoulder injuries as a result
of receiving an influenza (“flu”) vaccination on October 20, 2016. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.




1 The undersigned intends to post this ruling on the United States Court of Federal Claims' website. This

means the ruling will be available to anyone with access to the internet. In accordance with Vaccine
Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the undersigned
agrees that the identified material fits within this definition, the undersigned will redact such material from
public access. Because this unpublished ruling contains a reasoned explanation for the action in this
case, undersigned is required to post it on the United States Court of Federal Claims' website in
accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management
and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
       On February 8, 2019, respondent filed his Rule 4(c) report in which he concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent indicated that:

        The facts of this case support a finding that petitioner’s CRPS, more likely
        than not, was caused in fact by the administration of the influenza
        vaccination on October 20, 2016. With respect to other statutory and
        jurisdictional issues, the record shows that the case was timely filed, that
        petitioner received a vaccine set forth in the Vaccine Injury Table, and that
        the vaccine was received in the United States. The evidence also
        demonstrates that petitioner suffered the effects or sequelae of her injury
        for more than six months after vaccine administration. Additionally, the
        petition states that no civil action or proceedings have been pursued in
        connection with petitioner’s vaccine-related injury.

Id. at 5.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master